The opinion of the court was delivered by
Barrett, J.
The evidence shows that Mrs. White signed and acknowedged said deed on the 21st of December, 1859, in pres*48ence of the witnesses who had signed as witnesses of her husband’s execution of the deed in August, 1859 ; that the erasures and additions on the deed were made by the direction of, and the execution thereof by Mrs. White was procured by, her husband, for the purpose of having it become the deed of White and wife, duly acknowledged as such, on the 21st of December, and the record thereof made to correspond, so as to have it become in all respects valid to convey in mortgage the property, right, and title covered by it; and as such deed it was by White and wife delivered to and received by the grantee therein.
It is found that the indebtedness which is now shown to have accrued, and is claimed to be secured by the mortgage, accrued upon the mutual understanding of the parties that the mortgage covered and secured it. There is nothing tending to show that Mrs. White, was misled or deceived into executing said mortgage, and she must be regarded as having executed it voluntarily and understandingly. This being so, there is no ground or reason for invalidating its operation as to either the husband or wife, when brought in question in a court of equity, on a bill or petition for foreclosure.

Decree affirmed, and cause remanded.